Citation Nr: 1037828	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  99-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to service-connected orthopedic 
disabilities, including arthritis of the cervical and lumbar 
spine with limitation of motion, a chip fracture of the left 
ankle and chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the Veteran's claim of 
entitlement to service connection for a left knee disorder.  

In February 2001, the Veteran testified at a Board video 
conference hearing before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of this proceeding has 
been associated with the claims folder.

The Board has previously considered this appeal.  In May 2001, 
January 2004, January 2007, October 2008 and June 2009, the Board 
remanded the Veteran's claim for further development, most 
recently, to obtain an opinion concerning the etiology of his 
claimed left knee disorder.  This was accomplished, and in 
November 2009, the VA Appeals Management Center issued a 
Supplemental Statement of the Case, in which it continued to deny 
the Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.


FINDING OF FACT

The probative evidence of record is against finding that the 
Veteran's left knee disorder is etiologically related to a 
disease, injury or event in service, or to a service-connected 
disability.


CONCLUSION OF LAW

The Veteran's left knee disorder was neither incurred in, nor 
aggravated by, active military service, arthritis did not 
manifest to a compensable degree within one year from the date of 
separation from service, and a left knee disorder is not 
proximately due to, or the result of, any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307(a)(3), 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of letters dated May 2004, December 2004, February 
2008 and August 2009.  The RO informed the appellant of the types 
of evidence needed in order to substantiate his claim for service 
connection, the division of responsibility between the appellant 
and VA for obtaining the required evidence, and requested that 
the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  In addition, the February 2008 letter 
provided the appellant with notice of how to substantiate his 
claim of entitlement to service connection based on an already 
service-connected disorder.  The Board notes that letters dated 
February 2007 and November 2008 satisfied the requirements of 
Dingess/Hartman and informed the Veteran of how VA determines the 
disability rating and effective date elements of a claim.

The Board recognizes that the aforementioned letters were 
provided to the Veteran after the initial adjudication of his 
claim, as VCAA notice was not required at the time the Veteran 
applied for service connection or at the time of the initial 
adjudication.  Nonetheless, the record reflects that the 
Veteran's claim was substantially readjudicated in multiple 
Supplemental Statements of the Case ("SSOC").  See 
Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-
34 (holding that providing the claimant with notice followed by a 
readjudication of the claim in a Statement of the Case or SSOC 
"cures" any timing problem associated with the lack of notice 
prior to an initial adjudication).

Furthermore, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that the notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the aforementioned letters, as well as the SSOCs.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In addition, 
based on statements made by the Veteran during his hearing before 
the Board and by his service representative on his behalf, it is 
clear that the Veteran was well-informed on the information 
necessary to substantiate his claim.  

      b.) Duty to Assist  

The Board is satisfied that VA's duty to assist has been 
satisfied.  The claims folder contains the Veteran's service and 
post-service treatment records, and VA examination/examination 
addendum reports dated July 2005, February 2008, December 2008 
and August 2009, respectively.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  The 
Veteran has not referenced any available treatment records 
pertaining to his claim that he wished to have considered that 
have not already been obtained and associated with the claims 
folder.

As will be discussed in greater detail below, the July 2005 
examination report shows that the VA examiner reviewed the 
complete claims folder, including the Veteran's service and post-
service treatment records, elicited from the Veteran his history 
of left knee complaints and symptoms, reviewed diagnostic test 
results and conducted a thorough physical examination.  However, 
while he opined that the Veteran's left knee disorder was not 
etiologically related to, or aggravated by service or a service-
connected disability, he did not provide a complete rationale for 
his underlying conclusion.  Accordingly, in June 2009, the claims 
folder was remanded to allow the examiner who performed the July 
2005 examination to provide a rationale for his opinion.  As this 
has now been accomplished, the Board concludes that the 
examination report, supplemented by the subsequent addendums, is 
adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by, or (b) aggravated by a 
service connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 20, 2006, during the pendency of the 
instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected 
disability is judged.  Although the VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
the VA's practice, and thus suggests that the recent change 
amounts to a substantive change in the regulation.  For this 
reason, and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.



III.  Analysis

The Veteran contends that he suffers from a left knee disability 
as a result of multiple parachute jumps made during service.  
Alternatively, he claims that his left knee disorder is secondary 
to one of his service-connected orthopedic disabilities.

As an initial matter, the Board observes that the Veteran's 
service treatment reports are negative for complaints of, 
treatment for, or a diagnosis of a left knee disorder in service.  
While these records show that he sustained separate injuries to 
his left foot and ankle in the 1970's, there is no indication 
that either of these injuries resulted in a left knee disorder.

A review of the Veteran's post-service treatment reports shows 
that he was not diagnosed with arthritis of the left knee within 
one year of his May 1986 retirement from service.  Accordingly, 
service connection on a presumptive basis for arthritis is not 
warranted.

In July 2005, the Veteran was afforded a VA examination to 
ascertain the etiology of his claimed left knee condition.  At 
that time, he told the examiner that, although he did not recall 
having injured his left knee in any specific incident during 
service, he did participate in multiple parachute jumps, 
resulting in service-connected injuries to his left foot and 
ankle.  He added that, while he experienced joint pain and could 
not squat or kneel, he did not experience any left knee swelling.  
Upon examination, it was noted that he had a normal gait without 
a limp, and there was no tenderness upon palpation or evidence of 
effusion.  X-rays of the left knee were negative, without 
evidence of bone or joint disease.  The diagnosis was left knee 
strain without any objective findings of physical abnormalities 
or x-ray evidence of joint disease.  The examining VA physician 
concluded that, while the Veteran's left knee did not objectively 
appear to have any abnormalities, his left knee condition 
appeared to be unrelated to his service-connected left ankle 
disorder.

In February 2008, the claims folder was returned to the same 
physician who performed the July 2005 examination to obtain 
additional information pertaining to the etiology of the 
Veteran's left knee disorder.  At that time, he opined that the 
Veteran's left knee condition was neither caused, nor aggravated, 
by his service-connected left ankle chip fracture.  

In March 2009, the appellant, through his service representative, 
submitted a statement suggesting that his left knee condition had 
either been caused or aggravated by one of his other service-
connected disabilities, to include his right knee, cervical spine 
and/or lumbar spine disabilities.  

In August 2009, following the Board's remand for clarification of 
his opinion, the VA examiner wrote that, after again reviewing 
the complete claims folder, it was his opinion that the Veteran's 
left knee condition was neither caused, nor aggravated by any of 
his already service-connected disabilities, to include his 
cervical and lumbar spine disorders.  Rather, he opined that, 
given the Veteran's age of 63, it was more likely that his left 
knee condition was the result of the normal aging process, and 
was unrelated to any of his service-connected disorders.  

Based on a review of the complete evidence of record, the Board 
concludes that the probative evidence is against the Veteran's 
claim of entitlement to service connection for a left knee 
disorder.  In this regard, as noted above, the Board has 
considered whether service connection is warranted either on a 
direct, presumptive or secondary basis.  

With regard to granting service connection on a direct or 
secondary basis, the Board finds the most probative evidence to 
be the July 2005 examination report and subsequent addendum 
reports from the VA examiner, who opined that the Veteran's left 
knee condition was neither related to service, nor to any of his 
service-connected disabilities.  In arriving at the conclusion 
that the Veteran's left knee disorder was more likely than not 
the result of the natural aging process, the examiner provided a 
well-reasoned opinion, specifically noting that his conclusion 
was based on a review of the Veteran's service and post-service 
treatment reports and a comprehensive physical examination, as 
well as a review of his left knee x-ray reports, which 
demonstrated normal findings without evidence of any bone or 
joint abnormalities.  Moreover, although the examiner took into 
consideration the Veteran's personal statements regarding his 
left knee symptomatology and purported symptomatology , he 
nonetheless found that it was not likely that his condition was 
related to service or a service-connected disorder. 

In addition to the medical evidence, the Board has also 
considered the Veteran's contention that he has a left knee 
disability as a result of service or a service-connected 
disability.  In this regard, the Board notes that, despite his 
later assertions over the course of his appeal that he had a left 
knee disorder caused by an incident in service or an already 
service-connected disability, during his February 2001 video 
conference hearing before the Board, the Veteran himself appeared 
to relate his left knee pain to the natural aging process.  He 
said "I think it's just the arthritis setting in the left knee.  
It was never actually injured, injured to where I had to have a 
cast.  I bruised it up quite a few times in [parachute] jumps and 
stuff but I think it's just age and arthritis setting in."  
Board hearing transcript, February 2001.

In this regard, the Board is cognizant that the Court has 
repeatedly held that a veteran is competent to describe symptoms 
of which he or she has first-hand knowledge.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that 
joint pain is the type of symptom the Veteran is competent to 
describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, his 
assertions are entitled to some probative weight.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Court has also held that mere pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  As noted above, following the July 2005 
examination, although the VA examiner diagnosed the Veteran as 
having a left knee "strain," he categorically stated that he 
found no objective evidence of a disease, including arthritis, or 
any other left knee abnormality either on physical examination or 
on x-rays.  In Clyburn v. West, 12 Vet. App. 296, 301 (1999), the 
Court held that continued complaints of pain after service do not 
suffice to establish a medical nexus where the issue at hand is 
of etiology, and requires a medical opinion.  In this case, the 
fact remains that the only competent medical opinion of record 
failed to relate any current left knee disorder to service; 
rather the Veteran's current complaints were related to a non-
service-connected cause.  

Finally, as noted above, although service connection for a left 
knee disorder on a presumptive basis has also been considered, 
because there is no probative evidence that the Veteran was 
diagnosed with arthritis within the one-year period following his 
separation from service, presumptive service connection for a 
left knee condition is not warranted.   

Accordingly, the Board concludes that the competent evidence of 
record is against the Veteran's claim of entitlement to service 
connection for a left knee disorder.  In arriving at the decision 
to deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a left knee disorder, to 
include as secondary to a service-connected disability, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


